*464The opinion of the court was delivered by
Dixon, J.
The decision of the former case against the same defendant fixes the decision of this. Lotteries for money are, by statute, (Crimes Act, Rev., § 51,) common and public nuisances, and the sale of lottery tickets is a misdemeanor. Crimes Ad, Rev., § 52. Any place of public resort, kept, for the habitual setting up of lotteries or sale of lottery tickets, must, therefore, be a disorderly house. State v. Williams, 1 Vroom 102. And of this character was the place of business of the defendant.
It was a disorderly house in another aspect. It was a public resort for persons to bet upon horse-races, and where the defendant held himself out as the stakeholder of the money wagered. The making of such bets and the holding of such stakes are misdemeanors. Crimes Ad, Rev., §§ 56, 57. It was urged that these statutes apply only to races in this state; but there is no reason for such contention. Horse-racing was not the evil which the legislature designed, by these enactments, to forbid. Eor that, punishment liad been provided in Section 55. But it was the mischievous practice of gambling upon horse-races which the law-maker here intended to reach ; and the injurious effects of that practice are in no way affected by the locality of the race. If there had been a purpose so to restrict the nature of the act made criminal, it would have been expiessed as it is in the fifty-eighth section, prohibiting the making up of purses to be run for by horses at any place in this state. The absence of such a restriction indicates a design, which the courts will effectuate,, to make the remedy as broad as the mischief.
The judgment should be affirmed, with costs.